DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 4/26/21:
Claims 1, 2, 4 – 8, 11 – 20 and 24 are pending in the application.  
Claim 1 is amended.  
Claims 3, 9 – 10, 21 – 23 and 25 – 27 are canceled.  
The rejections under 35 U.S.C. 112 are withdrawn due to amendment.  
The rejections under 35 U.S.C. 102 are withdrawn due to amendment.  
Response to Arguments

Applicant’s arguments, see Applicant’s arguments/Remarks/amendments, filed 4/26/21, with respect to the claims at issue have been fully considered and are persuasive.  

Allowable Subject Matter

Claims 1, 2, 4 – 8, 11 – 20 and 24 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 1, the prior art of record does not teach or suggest a packaging film composition as claimed.  

The closest prior art of record is believed to be the NPL titled Effects of solubilizing surfactants and loading of antiviral, antimicrobial, and antifungal drugs on their release rates from ethylene vinyl acetate copolymer, Tallury et al., Dental Materials, 23 (2007), 977-982, hereinafter “Tallury”. Tallury is used with supporting evidentiary documents to Elvax 40, Nystatin and Tween 60.

Tallury is directed to the effects of surfactants and drug loading and drug release rates from ethylene vinyl acetate (EVA) copolymer (Abstract).

Tallury teaches, at Table 2 and Fig. 1, four trials of EVA, the surfactant Tween 60 and Nystatin. The EVA Dupont Elvax 40W (Table 1). This EVA is 40% by weight vinyl acetate and has a melt flow rate of 52 g/10 min @ 190C and 2.16 Kg. (see Elvax 40 W TDS). As 1 dg = 0.1 g, this 52 g/10 min * 1.0 dg/ 0.1 g = 52 g / min. This is within the claimed range for claims 1 and 8. Nystatin is a fungistatic and fungicidal polyene antibiotic (Nystatin TDS). Nystatin is a polymeric acid. An antibiotic has antimicrobial properties. Tween 60 (polyethylene glycol sorbitan monostearate ) is a non-ionic wetting agent (surfactant).  Tallury does not teach or suggest the use of an ethoxylated alkyl phenol in addition to the wetting agent.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										5/3/21
/PETER A SALAMON/Primary Examiner, Art Unit 1796